            Case 2:20-cv-01217-RSL-JRC Document 9 Filed 12/04/20 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      AMAZON.COM INC., et al.,
                                                                CASE NO. 2:20-cv-01217-RSL-JRC
11                             Plaintiff,
                                                                ORDER GRANTING MOTION
12              v.                                              FOR EXPEDITED DISCOVERY
                                                                AND ALTERNATIVE SERVICE
13      SIROWL TECHNOLOGY, et al.,

14                             Defendants.

15

16          This matter is before the Court on referral from the District Court (Dkt. 8) and on

17   plaintiffs’ ex parte motion for expedited discovery and alternative service. Dkt. 7. The Court

18   grants the motion with the limitations discussed herein.

19                                           BACKGROUND

20          Plaintiffs brought this matter in August 2020. Dkt. 1. They seek damages and equitable

21   relief related to defendants’ alleged sale of counterfeit beauty products on Amazon.com. Dkt. 1,

22   at 1. Defendants are identified as “a collection of individuals and entities, both known and

23   unknown, that conspired and operated in concert with each other to engage in the counterfeiting

24

     ORDER GRANTING MOTION FOR EXPEDITED
     DISCOVERY AND ALTERNATIVE SERVICE - 1
            Case 2:20-cv-01217-RSL-JRC Document 9 Filed 12/04/20 Page 2 of 7




 1   scheme[.]” Dkt. 1, at 3. Named defendants are Sirowl Technology LLC (“Sirowl”) (“a

 2   Wyoming corporation”); Shenzhen Mingyanfeng Tech Ltd. (“Shenzhen”), TopoGrow, and

 3   General Medi (entities “of unknown type and classification”); Yinglong Zhao (who allegedly

 4   resides in Shenzhen, China); and Yanqi Chen, Yinghang Su, Jianjun Geng, Unie Liu, Mia Liu,

 5   and Rachel Ying (whose residences are unknown). See Dkt. 1, at 3–5.

 6          Plaintiffs claim that defendants used sham information to open the relevant Amazon

 7   accounts. Dkt. 7, at 3. Plaintiffs’ attorney states that his firm has attempted service on all

 8   defendants other than defendants Zhao and Chen (who are located in China, based on

 9   defendants’ investigations) but that defendants were not present at the physical addresses that

10   plaintiffs’ attorney or plaintiff Amazon has identified. See Dkt. 7-1, at 1–2.

11          Plaintiffs assert that they have been able to locate bank accounts associated with the

12   entity defendants, as well as logins to virtual private server/internet service providers associated

13   with defendants Shenzhen Mingyanfeng Tech Ltd., TopoGrow, and Zhao. Dkt. 7, at 3. And

14   plaintiffs assert that they have identified email addresses associated with various defendants.

15   Dkt. 7, at 4. Plaintiffs seek leave to serve named defendants by email and to serve subpoenas on

16   the banks, virtual private server/internet service providers, and email service providers identified

17   in their motion in order to discovery the true identities, physical addresses, and other contact

18   information of defendants.

19                                             DISCUSSION

20          I. Expedited Discovery

21          Plaintiffs request permission to serve Federal Rule of Civil Procedure 45 subpoenas on

22   email service providers, banks, and virtual private server/internet service providers that they have

23

24

     ORDER GRANTING MOTION FOR EXPEDITED
     DISCOVERY AND ALTERNATIVE SERVICE - 2
            Case 2:20-cv-01217-RSL-JRC Document 9 Filed 12/04/20 Page 3 of 7




 1   identified, as well as other companies identified in subpoena responses, in order to identify and

 2   locate named and unnamed defendants. Dkt. 7, at 8.

 3          Federal Rule of Civil Procedure 26(d) provides that “a party may not seek discovery from

 4   any source before the parties have conferred as required by Rule 26(f).” However, the Rule

 5   recognizes that expedited discovery may occur when authorized by court order. Fed. R. Civ. P.

 6   26(d). In determining whether to authorize expedited discovery, courts in this District have

 7   looked to the “good cause” standard set forth in Yokohama Tire Corp. v. Dealers Tire Supply,

 8   Inc., 202 F.R.D. 612, 614 (D. Ariz. 2001). See, e.g., Renaud v. Gillick, No. C06-1304RSL, 2007

 9   WL 98465, at *2–*3 (W.D. Wash. Jan. 8, 2007) (measuring good cause by the diligence of the

10   moving party, whether the motion sought to promote the efficient disposition of the matter, and

11   the lack of prejudice to the nonmoving party).

12          “Courts . . . routinely permit early discovery for the limited purpose of identifying ‘Doe’

13   defendants on whom process could not otherwise be served.” ZG TOP Tech. Co. v. Doe, No.

14   C19-92-RAJ, 2019 WL 917418, at *2 (W.D. Wash. Feb. 25, 2019). The ZG Top Technology

15   Company Court looked to whether–

16          plaintiff (1) identifies the Doe defendant with sufficient specificity that the Court
            can determine that the defendant is a real person who can be sued in federal court,
17          (2) recounts the steps taken to locate and identify the defendant, (3) demonstrates
            that the action can withstand a motion to dismiss, and (4) proves that the discovery
18          is likely to lead to identifying information that will permit service of process.

19   Id.

20          Here, plaintiffs assert that they have been unable to serve any defendant. They

21   specifically recount attempts to serve all defendants other than Zhao and Chen—who plaintiffs

22   believe live in China and for whom plaintiffs have not identified any physical addresses. See

23   Dkt. 7-1, at 1–2. Plaintiffs specify the named defendants’ alleged relation to the purported

24

     ORDER GRANTING MOTION FOR EXPEDITED
     DISCOVERY AND ALTERNATIVE SERVICE - 3
            Case 2:20-cv-01217-RSL-JRC Document 9 Filed 12/04/20 Page 4 of 7




 1   scheme and explain that addresses provided to establish the Amazon accounts were sham

 2   addresses. Dkt. 7, at 3. Plaintiffs state that they have discovered bank accounts associated with

 3   Shenzhen, TopoGrow, and General Medi; virtual private server/internet service providers related

 4   to IP addresses used by defendants Shenzhen, TopoGrow, and Zhao; and email addresses

 5   associated with all defendants. See Dkt. 7, at 3–4; see also Dkt. 1, at 8, 11. The Court is

 6   therefore satisfied that plaintiffs have shown the steps taken to locate defendants, that defendants

 7   are entities or people who can be sued, and that subpoenas directed to the banks, virtual private

 8   servers/internet service providers, and email service providers are reasonably likely to uncover

 9   information that will permit service of process.

10          As for the Doe defendants, the Court concludes that plaintiffs’ contention that defendants

11   are likely using fake names and contact information supports the conclusion that there may be

12   other, real people and entities engaged in the scheme than those named in the complaint. As

13   noted above, plaintiffs have taken reasonable measures to identify all allegedly infringing

14   defendants but have been limited in their ability to uncover the true names of defendants. See

15   Dkt. 7-1, at 2. The Court concludes that plaintiffs have adequately shown that subpoenas will

16   uncover other identities associated with persons that have been behind the Amazon accounts

17   allegedly used to sell counterfeit goods.

18          The Court further concludes that at this early stage, plaintiffs have adequately

19   demonstrated a likelihood that the action could survive a motion to dismiss. The complaint

20   includes claims of trademark infringement under 15 U.S.C. § 1114 and false designation/false

21   advertising under 15 U.S.C. 1125(a). Plaintiff KeraFiber LLC—also known as KF Beauty—

22   alleges that it owns the WUNDER2 trademark (Dkt. 1, at 2)—and that defendants advertised and

23

24

     ORDER GRANTING MOTION FOR EXPEDITED
     DISCOVERY AND ALTERNATIVE SERVICE - 4
             Case 2:20-cv-01217-RSL-JRC Document 9 Filed 12/04/20 Page 5 of 7




 1   sold counterfeit WUNDER2 products to Amazon using KF Beauty’s registered trademarks

 2   without authorization to deceive Amazon and customers. Dkt. 1, at 3, 12–14.

 3          Finally, the Court concludes that plaintiffs have shown that their intent is not improper

 4   but is to attempt to serve and litigate this matter and that there will be no undue prejudice to

 5   defendants. Plaintiffs seek limited discovery to obtain the identities and locations of defendants.

 6   This justifies attempts to seek the names and contact information, including email addresses and

 7   physical addresses of defendants.

 8          Accordingly, the Court grants plaintiffs’ motion to the extent that they seek to serve

 9   subpoenas on third party banks, internet service providers/virtual private servers, and email

10   service providers to obtain the identities and contact information of defendants associated with

11   the Amazon accounts allegedly marketing counterfeit goods. This information may include the

12   names, street and email addresses, and telephone numbers of defendants.

13          The Court does not grant permission to serve subpoenas on other companies identified in

14   subpoena responses. If the information obtained by serving subpoenas on the entities identified

15   in plaintiffs’ motion (Dkt. 7) is inadequate, plaintiffs may file another motion explaining the

16   justification for further expedited discovery.

17          II. Email Service

18          Plaintiffs further request permission to serve the named defendants, who are believed to

19   reside in China, by email. Dkt. 7-1, at 2.

20          Federal Rule of Civil Procedure 4(f) provides for service of an individual in a foreign

21   country “by any internationally agreed means of service that is reasonably calculated to give

22   notice, such as those authorized by the Hague Convention. . . .” or “by any other means not

23   prohibited by international agreement, as the court orders.” Fed. R. Civ. P. 4(f)(1), (3).

24

     ORDER GRANTING MOTION FOR EXPEDITED
     DISCOVERY AND ALTERNATIVE SERVICE - 5
            Case 2:20-cv-01217-RSL-JRC Document 9 Filed 12/04/20 Page 6 of 7




 1          China is a party to the Hague Convention. E.g. Cengage Learning, Inc. v. Xuhong Wang,

 2   No. 17 CIV. 4914 (JFK), 2017 WL 11570668, at *2 (S.D.N.Y. Sept. 14, 2017). The Hague

 3   Convention is silent regarding service by e-mail, and courts in this District have routinely

 4   authorized requests for service by email on foreign defendants in countries that are parties to the

 5   Convention. See, e.g., Will Co. v. Kam Keung Fung, No. 3:20-CV-05666-RSL, 2020 WL

 6   6709712, at *2 (W.D. Wash. Nov. 16, 2020) (concluding that email service in China is not

 7   prohibited by an international agreement).

 8          Similar to Will Co., here plaintiffs have demonstrated an inability to obtain a valid

 9   physical address for defendants and that defendants conduct business through the internet, so that

10   service by email will provide defendants with sufficient notice and an opportunity to respond.

11   Id. Therefore, the Court finds that service by email is appropriate, and plaintiffs’ motion for

12   alternative service on the named defendants is granted.

13                                            CONCLUSION

14          The motion for expedited discovery and alternative service (Dkt. 7) is granted.

15          Plaintiffs shall immediately serve Fed. R. Civ. P. 45 subpoenas on the third-party banks,

16   internet service providers/virtual private servers, and email service providers (“banks, ISPs, and

17   email hosts”) identified in their motion for expedited discovery and alternative service (Dkt. 7).

18   The subpoenas are limited to the identities, contact information, and locations of defendants,

19   including Doe defendants.

20          A bank, ISP, or email host shall have 30 days from service with a subpoena to give

21   written notice (including email notice) and a copy of the subpoena to any affected person or

22   entity. Any objection made by a bank, ISP, or email host or by an affected person or entity must

23   be made within 30 days of service of the subpoena on the bank, ISP, or email host. If such

24

     ORDER GRANTING MOTION FOR EXPEDITED
     DISCOVERY AND ALTERNATIVE SERVICE - 6
                Case 2:20-cv-01217-RSL-JRC Document 9 Filed 12/04/20 Page 7 of 7




 1   objection is made, the bank, ISP, or email host shall not disclose information in response to the

 2   subpoena unless ordered to do so by the Court. If an objection is served, the bank, ISP, or email

 3   host shall preserve any material responsive to the subpoena for a period of no less than ninety

 4   (90) days in order to allow plaintiffs to move for an order compelling production under Federal

 5   Rule of Civil Procedure 45(d)(2)(B)(i). If no objection is served, the bank, ISP, or email host

 6   shall comply with the subpoena within ten (10) days.

 7              Plaintiffs are also authorized to serve defendants by registered email, as outlined in their

 8   motion, including providing confirmation of completed service by email to the Court. See Dkt.

 9   7, at 8.

10              Dated this 4th day of December, 2020.

11

12

13                                                            A
                                                              J. Richard Creatura
14
                                                              United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING MOTION FOR EXPEDITED
     DISCOVERY AND ALTERNATIVE SERVICE - 7
